Citation Nr: 1703769	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  14-07 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for an acquired psychiatric disorder.


WITNESSES AT HEARING ON APPEAL

Veteran and acquaintance


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1942 to October 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction was subsequently transferred to Phoenix, Arizona.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's acquired psychiatric disorder has caused occupational and social impairment with deficiencies in most areas, but has not caused in total occupational and social impairment.


CONCLUSION OF LAW

A disability rating of 70 percent for an acquired psychiatric disorder is granted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and the Veteran has neither alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.

The Veteran was also provided with a VA examination (the report of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, the Veteran has not voiced objection to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Acquired Psychiatric Disorder

At issue is whether the Veteran is entitled to a disability rating in excess of 50 percent for his service connected psychiatric disability.  The weight of the evidence indicates that the Veteran is entitled to a disability rating of 70 percent, because his acquired psychiatric disorder has caused occupational and social impairment with deficiencies in most areas.  A total disability rating is not warranted, because the Veteran's service connected psychiatric disability has not been shown to cause total occupational and social impairment.

The Veteran first filed for service connection for PTSD in February 2011, and, in June 2013, the RO granted service connection and assigned a disability rating of 30 percent effective the date the claim was received.  The Veteran appealed.  During the pendency of the appeal, the Veteran's disability rating was increased to 50 percent effective the date the claim was received.  It is noted that the Veteran has received a total disability rating based on individual unemployability (TDIU) since the initial grant of service connection for his psychiatric disorder.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Disability ratings for mental disorders are assigned pursuant to the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders,  a disability rating of 50 percent is assigned when a mental disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A disability rating of 70 percent is assigned when a mental disorder causes occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A total disability rating is assigned when a mental disorder causes total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  See Mauerhan.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio.

The Veteran underwent a medical evaluation provided by Dr. Gerchick; a private physician.  The results of the evaluation were submitted in October 2012.  The Dr. Gerchick indicated that that the Veteran lived alone in his apartment, because, at the time of the evaluation, his wife - who was chronically ill - was living in a separate residence where her demanding physical needs were being met.  Dr. Gerchick also stated that, while she was living with him, the Veteran's wife found his depression made him progressively more difficult to be around.  Later, Dr. Gerchick indicated that the Veteran was separated from his wife of over 50 years, because his depression contributed to the separation of the marriage.  Dr. Gerchick opined that the Veteran's disabilities cause occupational impairment, but Dr. Gerchick's opinion relied primarily on the impact of disabilities other than psychiatric disorders; such as the Veteran's bilateral hearing loss.  Dr. Gerchick noted that the Veteran had a history of seeking treatment from a psychiatrist for depression.  Dr. Gerchick opined that the Veteran was suffering from serious situational depression.

The Veteran underwent a VA examination in May 2013.  The examiner diagnosed the Veteran with a mood disorder.  The Veteran reported that he got along very well with his three living siblings, but the Veteran reported he was separated from his wife and estranged from his two children.  The Veteran also reported that he played competitive bridge as a hobby.  The Veteran reported that he stopped working in 1989 due to his bilateral hearing loss.  The examiner indicated that the Veteran did not have a history of seeking mental health treatment.  The examiner observed that the Veteran manifested the following symptoms: depressed mood; anxiety; circumstantial, circumlocutory, or stereotyped speech; and disturbances of motivation and mood.  The examiner opined that the Veteran's acquired psychiatric disorder manifested occupational and social impairment with occasional decreases in work efficiency and intermittent periods of an inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner found that the Veteran was competent to manage his financial affairs.

The VA examiner also assigned the Veteran a global assessment of functioning (GAF) score of 57.  GAF is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 57 is indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

In a September 2013 notice of disagreement (NOD), the Veteran reported that his service-connected disabilities (including his anxiety and depression) had resulted in his inability to maintain gainful employment.

In a November 2013 affidavit, the Veteran reported that he was very depressed, and that he tended to isolate himself from others and avoiding most social activities.

Dr. Richardson, another private physician, submitted a medical opinion in December 2013.  The Veteran reported that he tended to avoid social settings, and that this caused him to become depressed.  Dr. Richardson opined that the Veteran manifested a mood disorder with severe anxiety and depression, and that it was likely that his psychiatric symptoms would continue to increase in severity.  Dr. Richardson also opined that the Veteran manifested occupational impairment, but his opinion relied on the impact of disabilities other than psychiatric disorders.  Dr. Richardson, however, did state that the Veteran's anxiety and depression would adversely impact his ability to concentrate on work activities.

In a February 2014 VA Form 9, the Veteran reported that his service-connected disabilities (including his mood disorder) have resulted in his inability to maintain gainful employment.

In June 2014 TDIU claim, the Veteran reported that he had been self-employed as an attorney from 1950 to 1989.  The Veteran did not report any additional employment or any employment during the period on appeal or within decades prior to the period on appeal.

The Veteran testified at a personal hearing in November 2016.  The Veteran reported that he contemplated suicide many times.  The Veteran stated that he belonged to a social organization that met once a month, but that he often left early.  The Veteran reported that his acquaintance who assisted the Veteran at the hearing had endured a couple of stressful evenings with him.  The Veteran also denied that he is incompetent or suffering from dementia or Alzheimer's disease.  See Transcript.

The weight of the evidence indicates that the Veteran manifested occupational and social impairment with deficiencies in most areas due to suicidal ideation.  The Veteran testified that he was manifesting suicidal ideation at a November 2016 personal hearing.  See Transcript.  The Board finds this testimony persuasive and affords it great weight.  Therefore, the Veteran is entitled to a disability rating of 70 percent.

The weight of the evidence indicates that the Veteran has not manifested total occupational and social impairment.  The Board notes that the Veteran has made multiple statements indicating - and multiple physicians have offered opinions corroborating his statements - that he manifests social impairment.  The Board finds these reports credible and affords them great weight, but notes that social impairment is expected with a 70 percent rating.  The evidence of record simply does not establish total social impairment.   The Veteran reported, in a May 2013 VA examination, that he got along very well with his three living siblings, and that he played competive bridge as a hobby.  Additionally during his November 2016 personal hearing before the Board, the Veteran testified that he regularly attended social events once per month and that he spent evenings - albeit stressful ones - with the personal acquaintance who assisted the Veteran with his hearing.  See Transcript.  Therefore, the weight of the evidence indicates that - although the Veteran has manifested occupational and social impairment which is anticipated by his disability rating of 70 percent - the Veteran retains some social relationships, and, therefore, he is not totally socially impaired.

Here, the weight of the probative evidence of record indicates that the Veteran manifested occupational and social impairment in most areas but not total occupational and social impairment.  As such entitlement to service connection for a disability rating of 70 percent is granted, but a total disability rating is denied.



Extraschedular

When an extraschedular rating is not specifically sought or reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  The Veteran has not specifically sought extraschedular consideration, or suggested that his service-connected disability ratings are so unique or unusual that it was not contemplated by the schedular rating criteria.  Additionally, the Board is required to consider all psychiatric symptoms in assigning the Veteran's disability rating.  See Mauerhan.

TDIU

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has been in receipt of a TDIU, based on multiple service connected disabilities including his psychiatric disorder, since the date his claim for service connection for a psychiatric disorder was received.  It is noted that the Veteran reported that he had retired on account of his hearing problem, and not specifically as a result of psychiatric difficulties.  Moreover, the Veteran has not alleged that he is unemployable on account of his service connected psychiatric disability.  Thus, the Board finds that Rice is inapplicable.

Special Monthly Compensation

The issue of special monthly compensation based on the need for regular aid and attendance or housebound status has not been raised by the record, because the Veteran has not been assigned a single total disability rating and an independently ratable disability rating of 60 percent from different anatomical segments or bodily symptoms; 38 C.F.R. § 3.350(i); and special monthly compensation has not been otherwise raised by the record.




ORDER

A disability rating of 70 percent for an acquired psychiatric disability is granted; subject to the laws and regulations governing the award of monetary benefits. 


___________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


